              Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.1 Page 1 of 42
- - - - - l < - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -+ - -_ - -_ - - - - _ --
_ _ __ _ J L __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ - - - - - - - - ' - - -
                                                                                                                                       ..   1'
                          -    -   -   - -   -   ---   ------   -----------   ------

          1   Collette Stark
              2175 Cowley Way
         2    San Diego, CA 92110                                                                                Jan 15 2021
              (619) 347-0726
          3
                                                                                                                   s/ soniad

          4   Plaintiff In Pro Per
          5

          6

          7
                              THE UNITED STATES FEDERAL DISTRICT COURT
          8
                                       SOUTHERN DISTRICT OF CALIFORNIA
          9

         1
          °   Collette Stark, an individual,                                           Civil Case No. '21CV0090 AJB RBB
         11                   Plaintiff,                                                       COMPLAINT
         12
                                                                                         1.    NEGLIGENT VIOLATIONS OF
                    vs.                                                                        THE TELEPHONE
         13                                                                                    CONSUMER PROTECTION
              YM Ventures, LLC, a Florida limited                                              ACT [47 U.S.C §227 (b)]
         14
                                                                                         2.    WILLFUL VIOLATIONS OF
         15
              liability company;                                                               THE TELEPHONE
              Yaakov D. Marder, an individual,                                                 CONSUMER PROTECTION
         16                                                                                    ACT [47 U.S.C. §227(b)]
         17
                               Defendants.                                         <     3.    NEGLIGENT VIOLATIONS OF
                                                                                   <
                                                                                               THE TELEPHONE
                                                                                   <
         18
                                                                                   <
                                                                                               CONSUMER PROTECTION
                                                                                   <           ACT [47 U.S.C. §227 (c)]
         19
                                                                                   <     4.    WILLFUL VIOLATIONS OF
         20                                                                                    THE TELEPHONE
                                                                                               CONSUMER PROTECTION
         21
                                                                                               ACT [47 U.S.C. §227(c)]
         22                                                                        -      5.   VIOLATION OF CALIFORNIA
                                                                                   -


                                                                                               INVASION OF PRIVANCY
         23                                                                        -



                                                                                               ACT [PC §632.7]
         24
                                                                                       JURY TRIAL REQUESTED
         25                                                                        )
              I~------------


                                                 PLAINTIFF STARK'S INITIAL COMPLAINT- I
                                                                                                                               21-CV
     Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.2 Page 2 of 42
                                                                                                     -     -
                                                                                                     - -   -




           Plaintiff Collette Stark ("Plaintiff'), an individual, hereby files her
2    Complaint and alleges the following upon information and belief based upon
3    personal knowledge:
4

5
                                I. NATURE OF THE CASE
6
     1.    Defendant Yaakov D. Marder (herein "Marder") is the owner ofYM
7

 8   Ventures, LLC, a Florida limited liability company and he is the sole shareholder,

9    sole member, sole director and sole officer of said LLC. Defendant Marder is the
10
     owner, administrator and user ofwww.ymventures.net.
11
     2.    Defendant Marder ordered, commanded and directed his employee, Steve
12

13   Rubin, at YM Ventures, LLC to call Plaintiff Collette Stark at her DNC protected
14
     cellular phone 619-347-0726, three times on January 13, 2021. Plaintiff alleges
15
     that there were other calls prior to these calls because Defendants already had
16
     Plaintiffs name, business name and email address in their files and because the
17

18   caller stated that they had spoken before. Discovery will force Defendants to hand
19
     over the details on those prior calls.
20
     3.    Plaintiff brings this action seeking damages and any other available legal or
21

22
     equitable remedies resulting from the illegal actions of Defendant YM Ventures,

23   LLC, Defendant YAAKOV D. MARDER, an individual ("MARDER"), John Doe,
24
     an unknown individual ("Doe"), and ABC, Inc, an unknown corporation ("ABC,
25
     Inc"), in negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiffs
                              PLAINTIFF STARK'S INITIAL COMPLAINT- 2
                                                                                             21-CV
          Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.3 Page 3 of 42

_____ t:===============================1===-                                                                f

    1
         _.cellular.telephone in violation of the Telephone Gonsum©r Prot©ction Act, 47-, - -

    2     U.S.C. § 227 et seq. ("TCPA") and related regulations, specifically the National
    3
          Do-Not-Call provisions, thereby invading Plaintiffs privacy. The allegations
    4
          herein are not plead inconsistently, but rather in the alternative. No Plaintiff in the
    5

    6
          history of the United States has ever had to plead exacting details in a TCPA

    7     complaint. The TCPA does not require such detail. Further, Defendants violated
     8
          California's Invasion of Privacy Act (CIPA) by illegally recording the
    9
          telemarketing call it made to Plaintiff without disclosing that such call was being
   10

    11    recorded by Defendants, all in violation of PC §637.2 and PC §632.7.

    12    4.     The Honorable Chief Judge Dana Sabraw wrote, on 12/21/2020, that
    13
          "pleadings are of limited importance in federal practice ... " citing RDF Media Ltd.
    14
           V. Fox Broadcasting Co., 375 F.Supp.2d 556, 566 (C.D. Cal. 2005).
    15

    16     5.    Defendant YAAKOV D. MARDER is a person and has purposefully

    17
           directed his activities into California in a knowing and intentional manner.
    18
           6.    Y AAKOV D. MARDER is also the alter ego of Defendant Doe and
    19

   20
           Defendant YM Ventures, LLC. Moreover, Yaakov D. Marder is vicariously liable

   21      under federal common law for the acts ofYM Ventures, LLC that violate the
    22
           TCPA.
    23
           7.    The Defendants use the following web page to run their telemarketing scam:
    24

    25
           www.ymventures.net.


                                   PLAINTIFF STARK'S INITIAL COMPLAINT-3
                                                                                                    21-CV
            Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.4 Page 4 of 42

            L---------=---=--=--=--=--=-=-=--=--=--=--=--=--=--=-=---==============================t=--•==
~-~----1-   8.-    Defendant-YM-Ventun~s,LL,C-also used-the following phone-numbers-to-rur
       I                                                                                                        +
       2    Marder's scam: 347-302-7055 and 716-217-9928. The web pages and the domain
       3
            ownership are masked.
       4
            9.     YM Ventures, LLC is also known as YM Ventures and is located at 21 West
       5

       6
            End Ave #1710 New York, NY 10023.

       7     10.   Defendants have violated California Business & Professions Code §17593
       8
            and § 17591 by sending text messages to Plaintiff without prior written consent and
       9
            without a pre-existing business relationship. Plaintiff seeks an injunction pursuant
      10

      11    to said code sections to prohibit Defendants from violating the do not call

      12     provision of the FTC. See Section 310.4(b)(l)(iii)(B) of Title 16 of the Code of
      13
             Federal Regulations.
      14
                                       II. JURISDICTION & VENUE
      15

      16
             11.   Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff, a

      17     resident of California, seeks relief from the United States Federal District Court,
      18
             Southern District of California. For each TCPA subsection (b and c), Plaintiff also
      19
             seeks up to $1,500.00 in damages for each call in violation of the TCPA, which,
      20

      21     when all calls are added up, exceeds the threshold required for federal court

      22     jurisdiction.
      23
             12.    The Court has ancillary jurisdiction, in its discretion, over the attendant state
      24
             law claims. At present, the state law claims are grounded in CIPA violations.
      25



                                     PLAINTIFF STARK'S INITIAL COMPLAINT-4
                                                                                                        21-CV
                                                                                                                                           I

                                     Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.5 Page 5 of 42                            f
  -   --   .   -   --                                       . ----·- .
                                                                                                                                        - _J
                                                                                                                                        --




- - -- - - ---- ------   -
                             I
                                 -   -"PlaintiJ'f~has also now fonnallJ-put-D€fendant on"notice of Cal. Civ.Code §-      --   , ___ -




                         2            1798.150 and will seek leave to amend the causes of action after the 30 day grace
                                                                                                                                           ,
                         3
                                      period.
                         4
                                      13.   This Court also has federal-question subject matter jurisdiction over the
                         5

                         6
                                      Plaintiff's TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a

                         7            federal statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012).
                             8
                                      14.   This Court has personal jurisdiction over YM Ventures, LLC, Y AAKOV D.                         i
                                                                                                                                           '
                             9
                                      MARDER and ABC, Inc as well as John Doe because a substantial part of the
                         10

                         II           wrongful acts alleged in this Complaint were committed in California. For

                         12           example, Y AAKOV D. MARDER, through its subsidiary ABC, Inc, made illegal
                         13
                                      telemarketing robocalls to Ms. Stark, with area code 619, while she was in
                         14
                                      California. Y AAKOV D. MARDER, ABC, Inc and Doe have also subjected
                         15

                         16           themselves to personal jurisdiction in California because they are running and                           '




                         17           abetting said criminal operation.
                         18
                                      15.   Venue is proper in the United States District Court for the Southern District
                         19

                         20
                                      of California pursuant to 28 U.S.C. § 1391(b) and because Defendant does business

                         21           within the State of California and Plaintiff resides within the County of San Diego.
                         22
                                      16.   Defendants have purposefully directed their activities into California and
                         23
                                      have thus enjoyed the benefits and protections of California law.
                         24

                         25


                                                                PLAINTIFF STARK'S INITIAL COMPLAINT- 5
                                                                                                                               21-CV
                                                                                                                                            I

             Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.6 Page 6 of 42



~---------~---                    --- - --~ - --- - III.- l'ARTIES "- -- --               -   - ---   -- ---   --   -.   _. ___   -   -~~




         2   17.   Plaintiff, Collette Stark ("Plaintiff'), is an individual and resident in

         3   California.
         4
             18.   Defendant YAAKOV D. MARDER is a merchant cash advance lender, and
         5
             is a "person" as defined by 47 U.S.C. § 153 (39).
         6

         7   19.   Defendant YM Ventures, LLC is a loan brokering company, and is a
         8
             "person" as defined by 47 U.S.C. § 153 (39).
         9
             20.   Defendant John Doe is an individual, and is a "person" as defined by 47
        10

        11
             u.s.c. § 153 (39).
        12   21.   The above named Defendants, and its subsidiaries and agents, are
        13
             collectively referred to as "Defendants." Each has blurred the lines of owner and
        14
             legal separateness to be now considered as one unit. Further, these said above
        15

        16   named defendants, and each of them, have conspired and planned with each other

        17   to violate the TCPA and CIPA. The true names and capacities of the Defendants
        18
             sued herein as DOE DEFENDANTS 1 through 10, inclusive, are currently
        19
             unknown to Plaintiff, who therefore sues such Defendants by fictitious names.
        20

        21   Each of the Defendants designated herein as a DOE is legally responsible for the

        22   unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
        23
             Complaint to reflect the true names and capacities of the DOE Defendants when
        24
             such identities become known.
        25


                                       PLAINTIFF STARK'S INITIAL COMPLAINT- 6
                                                                                                                                  21-CV
                                                                                                    -~I
      Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.7 Page 7 of 42



     . 22.    Jl.laintiff.isinformedand-believesthatat-all-relevanttimes,eachand·every

2      Defendant was acting as an agent and/or employee of each of the other Defendants
3
       and was acting within the course and scope of said agency and/or employment wi
4
       the full knowledge and consent of each of the other Defendants. Plaintiff is
5

6
       informed and believes that each of the acts and/or omissions complained of herein

7      was made known to, and ratified by, each of the other Defendants. Each
 8
       Defendant controlled every aspect of its agent's operations including the scripts to
9
       be read on each call and the fact that each Defendant required its agent to record
10

11     each telemarketing call, including the calls listed below that were made to Plaintiff.

12                               VI. FACTUAL ALLEGATIONS
13
        23.     Plaintiff has received a confirming email from Defendant YM Ventures
14
       From: YM Ventures via DocuSign <dse NA3@docusign.net>
15     Subject: Please Docusign - SBA Application & Agreement
       Date: January 13, 2021 at 2:28:46 PM PST
       To: Anthoney Stark <videosolutions@me.com>
16     Reply-To: YM Ventures <admin@ymventures.net>

17

18
             DocuSign
19

20

21

22
                             YM Ventures sent you a document to review and sign.
23

24

25


                                PLAINTIFF STARK'S INITIAL COMPLAINT- 7
                                                                                                21-CV
     Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.8 Page 8 of 42


                                                                                                                     +

2

3

4


5
                   YM Ventures
6
                   admin@ymventures.net
7
           Steve Rubin
8

9


10

11         Do Not Sh11re,This Emau
           This email contains a.secure I.ink to.DocuSign, Please do not share this email, link, or access
12         code with others.

13         Alternate SigningMethoc!
           Visit DocuSkrn.corn, cliel< 'Access.Document~', and enter the !Security code:
14         84A6C5861EP247D1BA67102(.)72415CCA3

15

16

17

18
     24.       On January 13, 2021, Defendant YM Ventures, LLC, contacted Plaintiff on
19

20   Plaintiffs cellular telephone numbers ending in -0726, in an attempt to solicit

21   Plaintiff to engage Defendant's loan services. Donna was the name the person on
22
     the phone gave as her personal name. Defendant used a pre-recorded message at
23
     the beginning of the call which directly violated Civil Code § 1770(a)(22)(A).
24

25   Plaintiff gives notice of and reserves the right to amend this complaint as soon as

                                     PLAINTIFF STARK'S INITIAL COMPLAINT- 8
                                                                                                             21-CV
             Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.9 Page 9 of 42
                                                                                          -- ··---·· - ~J
------lt========---
                 ---_-_-_-_-_-_-_-_-_-_-_-_-_--=-=-=-=-=-=-===========================!===                _,
                                                                                                           I




        · - ·discovery proves that Defendanthasalso violatedC'ivilCode§F770(a)(22)(A). - · ~-- --
         1

        2    25.   Defendant MARDER used a "Vicidial" ATDS system to robodial Plaintiff
        3
             on Plaintiffs cell phone.
        4
             26.   Each named Defendant is being sued for violating 47 USC §227(b)(l)(A),
         5

         6
             47 USC §227(c)(5) and PC §§632.7 and 637.2.

         7   27.   YAAKOV D. MARDER is an officer of Defendant YM Ventures, LLC, and
         8
             ABC, Inc.
         9
             28.   YAAKOV D. MARDER is an owner of Defendant YM Ventures, LLC and
        10

        11   ABC, Inc.

        12   29.   Defendant has failed to obtain a bond as required of all telephone sales
        13
             organizations in California.
        14
             30.   YM Ventures, LLC has been sued for TCP A violations in the past.
        15

        16   31.   YAAKOV D. MARDER is illegally doing business in California.
        17
             32.   YM Ventures, LLC has failed to register as a telemarketer in California with
        18
             the California Department of Justice.
        19
             33.   Defendant YM Ventures, LLC has failed to obtain a telemarketers bond in
        20

        21   California as required by the California Department of Justice.
        22
             34.   YAAKOV D. MARDER exerts control over their third party telemarketing
        23
             lead source.
        24

        25
             35.    YAAKOV D. MARDER began harassing Plaintiff on or about September 1,


                                     PLAINTIFF STARK'S INITIAL COMPLAINT-9
                                                                                                  21-CV
               Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.10 Page 10 of 42
-                                                                                                         - -
  - - - ~ - - - - - - - - - - - - - - - - - - - ---_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_+~------=--=--=._-t_,
_ _ _ __J _ _· · - - - - - - - - - - - - - - - -                                                                I
                                                                                                                 ''
----·-- ~~ --2020-atwhioh-time Plaintiff expresslytoldDefendants to"stopeaHing and to send a
          1

          2     written copy of its Do Not Call policy. Then Defendants called again and again.
          3
                36.    Calling Plaintiff's cell phone in California prior to 8:00 AM is a violation of
          4
                the FTC and FCC regulations and therefore a violation of 47 USC §227(c)(5).
          5

          6
                37.    Defendant YM Ventures, LLC also called Plaintiff from the 34 7 number on

          7     January 13, 2021 at or around 10:45 AM. Plaintiff did not consent to, nor give
          8
                permission for, the subsequent call made by Defendants to Plaintiff.
          9
                38.    Often telemarketers higher controlled third parties to do their initial illegal
         10

         11     calling in violation of the TCPA. The initial lead source always plays coy and will

          12    not divulge who they are or who they are working for. That in and of itself is a
          13
                violation of the FCC's Telemarketing Sales Rule and actionable under 47 USC
          14
                §227(c)(5). The only way that Plaintiff can find out who the TCPA violator is, is
          15

          16    to fain interest and "play along" on the call as the telemarketer reads the script and

          17
                illegally records the responses so they can sell the lead to Defendant Y AAKOV D.
          18
                MARDER
          19
                39.     Further, consent must be in writing and signed by the person called.
          20

          21    Plaintiff did not sign any consent to be called.
          22
                 40.    The Honorable District Judge Kenney stated on May 1, 2019 in case number
          23
                 18-cv-02071, Shelton vs. Fast Advance Funding, LLC: "Well, the only way this,
          24

          25
                 this act is going to get any teeth in it at all is through a serial litigant."


                                          PLAINTIFF STARK'S INITIAL COMPLAINT- 10
                                                                                                         21-CV
     Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.11 Page 11 of 42

                                                                                                          __I
                                                                                                            I




     -- · 4L-- Judge-Kenney was referring to theTCP:Awhen he made this above - - - -
 I

2      statement on the record.
3
       42.   Defendant directly called Plaintiff on her DNC registered cell phone in
4
       violation of the TCPA.
5

6
       43.   Defendants and their agents made the following illegal calls to Plaintiff on

7      her cell phone ending in -0726:
 8
       44.   The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter
9
       alia, illegal telemarketing to Plaintiffs DNC registered cellular phone through the
10

11     use of an ATDS is expressly alleged against Defendant YAAKOV D. MARDER.

12     45.   YAAKOV D. MARDER, YM Ventures, LLC, ABC, Inc and Doe have been
13
       illegally calling Ms. Stark, without her consent, with autodialed and prerecorded
14
       calls ("robocalls") as well as "live-transfer" calls using an ATDS. Ms. Stark brings
15

16     this action under the Telephone Consumer Protection Act, 47 U.S.C. § 227
17
       ("TCP A"), in hopes that an injunction and damages will encourage YAAKOV D.
18
       MARDER, to change their ways. Plaintiff is suing YAAKOV D. MARDER,
19

20
       ABC, Inc and Doe for the directly dialed calls. There were other calls through lead

21     generators but this lawsuit is for the direct autodialed called to Plaintiff cell phone.

22      6
       4.    Marder instructed his employee-agent to make the calls complained of
23
       herein which satisfies the requisite control to warrant vicarious and respondeate
24

25
       superior liability for Marder.


                                PLAINTIFF STARK'S INITIAL COMPLAINT- 11
                                                                                                  21-CV
              Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.12 Page 12 of 42



· · - -- - - --- ·4 7a-- Defendants used-an "automatic telephone dialing system'" as defined by 47 ·           _ . ;-

          I

          2    U.S.C. § 227(a)(l) to place its call to Plaintiff seeking to solicit its services.
          3
               48.    Defendant's calls constituted calls that were not for emergency purposes as
          4
               defined by 47 U.S.C. § 227(b)(l)(A).
          5

          6
               49.    During all relevant times, Defendants did not possess Plaintiffs "prior

          7    express consent" to receive calls using an automatic telephone dialing system or an
          8
               automatic telephone dialing system or an artificial or prerecorded voice on its
          9
               cellular telephone pursuant to 47 U.S.C.§227(b)(l)(A). At no time did Plaintiff
         10

         11    provide, give or grant express written permission to be called nor to be robo-dialed

         12    by Defendants or its agents.
         13
               50.    Further, Plaintiffs cellular telephone number ending in -0726 was added to
         14
               the National Do-Not-Call Registry on or about February 13, 2007.
         15

         16    51.    Defendants placed multiple calls soliciting its business to Plaintiff on her

         17
               cellular telephone ending in -0726 in or around September 2016 and continuing
         18
               through January 12, 2021.
         19
               52.    Such calls constitute solicitation calls pursuant to 47 C.F.R. § 64.1200(c)(2)
         20

         21    as they were attempts to promote or sell Defendant's services.
         22
               53.    Plaintiff received numerous solicitation calls from Defendant within a 12-
         23
               month period.
         24

         25
                54.   Defendants continued to call Plaintiff on its telephone number -0726 in an


                                        PLAINTIFF STARK'S INITIAL COMPLAINT- 12
                                                                                                       21-CV
                                                                                                     Ii
     Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.13 Page 13 of 42



 ·- attemptto-solicit-its services·and~in violation ·oftheNational Do-Not"Gall
1

2     provisions of the TCPA.
3
      55.   Upon information and belief, and based on Plaintiffs experiences of being
4
      called by Defendants after being on the National Do-Not-Call list for several years
5

6
      prior to Defendant's initial call, and at all relevant times, Defendants failed to

7     establish and implement reasonable practices and procedures to effectively prevent
8
      telephone solicitations in violation of the regulations prescribed under 47 U.S.C.
9
      §227(c)(5).
10

11    56.    Plaintiff was harmed by the acts of Defendants in at least the following

12    ways: Defendants illegally contacted Plaintiff via her telephone for solicitation
13
      purposes, thereby invading the privacy of said Plaintiff whose telephone number
14
      was on the National Do-Not-Call Registry. Plaintiff was damaged thereby.
15

16    57.    Plaintiff is suing as a person that received numerous solicitation calls from

17
      Defendants within a 12-month period, who had not granted Defendants prior
18
      express consent and did not have an established business relationship with
19
      Defendants.
20

21    58.    Defendants illegally recorded each telemarketing call that it made to
22
      Plaintiff in violation of California Penal Codes §632. 7 and §637.2. Defendants
23
      owe Plaintiff$5,000 for each and every illegally recorded call.
24

25
      59.    Donna, on behalf ofYM Ventures, LLC, ABC, Inc and Y AAKOV D.


                              PLAINTIFF STARK'S INITIAL COMPLAINT- 13
                                                                                             21-CV
            Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.14 Page 14 of 42

____,c==============---======---=----=-=--=--===========!===-- --=-J
- ~ - - 1-- MARDER, admitted onthe-last~call thatall calls thatshe made to Stark were

        2    recorded and that he could send Stark a copy of those recorded calls, none of
        3
             which had any disclosure or warning of the fact of recording.
        4
             60.   The TCPA provides a private cause of action to persons who receive calls in
        5

        6    violation of§ 227(b ). 47 U.S.C. § 227(b )(3).

        7    61.   The TCPA makes it unlawful to make telemarketing solicitations to
        8
             telephone numbers on the National Do Not Call Registry. 47 U.S.C. § 227(c); 47
        9
             C.F.R. § 64.1200(c)(2).
       10

       II    62.   The TCPA provides a private cause of action to persons who receive calls in

       12    violation of§ 227(c). 47 U.S.C. § 227(c)(5).
       13
                                               V. STANDING
       14
             63.    The court must evaluate lack of statutory standing under the Rule 12(b)(6)
       15

       16    standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,
       17
             because Plaintiff is proceeding prose, her complaint "must be held to less stringent
       18
             standards than formal pleadings drafted by lawyers" and must be "liberally
       19

       20
             construed." Erickson v. Pardus, 55 l U.S. 89, 94 (2007) (per curiam) (reaffirming

       21    standard for pro se complaints post-Twombly). The Ninth Circuit has concluded
       22
             that the court's treatment of pro se filings after Twombly and Iqbal remain the same
       23
             and pro se pleadings must continue to be liberally construed. Hebbe v. Pliler, 627
       24

       25    F.3d 338,342 (9th Cir. 2010); see also McGowan v. Hulick, 612 F.3d 636, 640-42


                                    PLAINTIFF STARK'S INITIAL COMPLAINT- 14
                                                                                                    21-CV
                          Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.15 Page 15 of 42                              ''
_ _ _ _ _ J L_ _ _ _ _ _ _ _ _ _ _ _ _                              ------        _ _ _ _ _ _ _ _ _ _ __ , _ _
                                                                                                                              _J

···--- ·---·-.....         ·E7th Cir,2010kBustos v. MartiniClublnc., 599F;3d458; 46l•6:2(5thGir. 2010); ~-··                  ---

                     I

                     2     Harris v. Mills, 572 F.3d 66, 71-72 (2d Cir. 2009) (noting that even following
                     3
                           Twombly and Iqbal, "we remain obligated to construe a pro se complaint
                     4
                           liberally").
                     5

                     6
                           64.    Standing is proper under Article III of the Constitution of the United States

                     7     of America because Plaintiffs claims state:
                     8
                                          A valid injury in fact;
                     9
                                          which is traceable to the conduct of Defendants;
                     10

                     II                   and is likely to be redressed by a favorable judicial decision. See,

                     12           Spokeo, Inc. v. Robins, 578 U.S. __(2016) at 6, and Lujan v. Defenders of
                     13
                                  Wildlife, 504 U.S. 555 at 560. In order to meet the standard laid out in
                     14
                                  Spokeo and Lujan, Plaintiffs must clearly allege facts demonstrating all three
                     15

                     16           prongs above.

                     17
                                  The "Injury in Fact" Prong
                     18
                           65.    Plaintiffs injury in fact, must be both "concrete" and "particularized" in
                     19

                     20
                           order to satisfy the requirements of Article III of the Constitution, as laid out in

                     21    Spokeo (Id.). For an injury to be "concrete," it must be a de facto injury, meaning
                     22
                           that it actually exists. In the present case, Plaintiff was called on her cellular phone
                     23
                           at least seventeen times by Defendants. In fact, Plaintiff expressly informed
                     24

                     25    Defendants to cease and desist from all future telemarketing on the very first call.


                                                     PLAINTIFF STARK'S INITIAL COMPLAINT- 15
                                                                                                                      21-CV
             Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.16 Page 16 of 42
- - - - - 1 - ~ - - - - - - - - - - - - - - - - - - - - -----                ----------+---
                                                                                                         -   -   -   -·-___   ~,
                                                                                                                              __ I
                                                                                                                                     '

             - -Such calls are a-nuisance, an-invasion of privacy; and an expense to Plaintiff in                               ..


        1

        2     multiple ways. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637,638 (7th Cir.
        3
               2012). Defendant's invasion of Plaintiff's right to privacy is further exacerbated by
        4
              the fact that Plaintiff's phone number, at all times relevant to this litigation, was on
        5

        6
              the National Do-Not-Call Registry ( hereinafter, "DNC Registry"). As well,

        7      Plaintiff had no prior business relationship with Defendant prior to receiving the
         8
               seriously harassing and annoying calls by YAAKOV D. MARDER All of
         9
               Plaintiff's injuries are concrete and de facto. For an injury to be "particularized"
        10

        11     means that the injury must "affect the plaintiff in a personal and individual way."

        12     Spokeo, Inc. v. Robins, 135 S.Ct. 1540, 578 US.         (2016) at 14. In the instant
        13
               case, it was Plaintiff's phone that was called and it was Plaintiff who answered the
        14
               calls. It was Plaintiff's personal privacy and peace that was invaded by
        15

        16     Defendant's persistent phone calls using an ATDS and a pre-recoded message,

        17     despite Plaintiff having no prior business relationship with Defendants and
        18
               Plaintiff's attempt to avoid the damage by registering her number on the DNC
        19
               Registry.
        20

        21            The "Traceable to the Conduct of Defendant" Prong
        22
               66.    The second prong required to establish standing at the pleadings phase is
        23
               that Plaintiff must allege facts to show that their injury is traceable to the conduct
        24

        25
               of Defendants. In the instant case, this prong is met by the fact that the calls to


                                       PLAINTIFF STARK'S INITIAL COMPLAINT- 16
                                                                                                                 21-CV
                                                                                                                 I

            Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.17 Page 17 of 42                         '
                                     - __   ,_
                                                                                                           -··-·· 1
=--=- =- -=- - -_- .-_,+.c~~~~~~~~~~~~~~~~---~~~~~~-=--=--- =========----------"--                             -,'

                                                                                                                 !




        1
            ·· Plaintsiff' s eeliularphone and home-phone tland line) were placed-either by~-                  -f
        2    Defendants directly, or by Defendant's agent at the express direction and control o:
        3
             Defendants. See Jones v. Royal Admin. Servs., 866 F. 3d 1100 (9th Cir. 2017) ten
        4
             factor test from the 9th Circuit and Civil code §2307.
        5

        6
                    The "Injury is Likely to be Redressed by a Favorable Judicial Opinion"

        7    Prong
        8
              67.   The third prong to establish standing at the pleadings phase requires PlaintifJ
        9
             to allege facts to show that the injury is likely to be redressed by a favorable
       10

       11    judicial opinion. In the present case, Plaintiff's Prayers for Relief includes a

       12     request for damages for each call made by Defendants, as authorized by statute in
       13
              47 U.S.C. § 227. The statutory damages were set by Congress and specifically
       14
              redress the financial damages suffered by Plaintiff. Furthermore, Plaintiff's
       15

       16     Prayers for Relief request injunctive relief to restrain Defendants from the alleged

       17
              abusive practices in the future. The award of monetary damages and the order for
       18
              injunctive relief redress the injuries of the past and prevent further injury in the
       19

       20
              future. Because all standing requirements of Article III of the U.S. Constitution

       21     have been met, as laid out in Spokeo, Inc. v. Robins, 578 U.S._ (2016), Plaintiff
       22
              has standing to sue Defendant on the stated claims.
       23
              68.    "To establish injury in fact, a plaintiff must show that he or she suffered 'an
       24

       25     invasion of a legally protected interest' that is 'concrete and particularized' and


                                        PLAINTIFF STARK'S INITIAL COMPLAINT- 17
                                                                                                       21-CV
                                                                                                         I'
     Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.18 Page 18 of 42                        '



                                                                                                      _j
                                                                                                      ---t
     · "'actual or imminent, not conjectural~or hypothetical~'" Spokeo. at 1548 (quoting
 1

2     Lujan, 504 U.S. at 560). The Supreme Court noted that concreteness is quite
3
      distinct from particularization. Id. An injury is "particularized" if it affects "the
4
      plaintiff in a personal and individual way." Id. In addition, for an injury to be
5

6
      "concrete", it must be "de facto," meaning that it is "real" and not "abstract." Id.

7     However, an injury need not be "tangible" in order to be "concrete," and intangible
 8
      injuries may constitute injury in fact. Id. at 1549. In order to determine whether an
 9
      intangible harm constitutes injury in fact, Spokeo provided two factors to be
10

11    considered: "history and the judgment of Congress." Id. at 1549. Specifically, "(1)

12    whether the statutory violation bears a 'close relationship to a harm that has
13
      traditionally been regarded as providing a basis for a lawsuit in English or
14
      American courts,' and (2) congressional judgment in establishing the statutory
15

16    right, including whether the statutory right is substantive or procedural." Matera v.

17
      Google, No. 15cv 4062-LHK, 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).
18
      Spokeo also held that "the violation of a procedural right granted by statute can be
19

20
      sufficient in some circumstances to constitute injury in fact." Spokeo, 136 S. Ct. at

21     1549. In such a case, a plaintiff"need not allege any additional harm beyond the
22
      one [the legislature] has identified." Id.
23
      69.    Here, Plaintiff alleges that Defendant YAAKOV D. MARDER and
24

25
      Defendant ABC, Inc contacted her using a "telephone dialing system." This is


                               PLAINTIFF STARK'S INITIAL COMPLAINT- 18
                                                                                              21-CV
            Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.19 Page 19 of 42

~~~---------~•==-·--=======-=-=-=-=-=-=-=-=-=-====-...:=====~=======.--=======t==
            - insufficient-standing alone, butas .in Marderrkohyan and-Kramer,Plaintiff-alleges-
        1

        2    sufficient additional facts. First, one of the calls is available to the Court as audio
        3
             recordings of the robotic voice message that initiated the calls. Second, the calls
        4
             are solicitation advertisements: they advertise Defendant YAAKOV D.
        s
        6    MARDER's services for which Plaintiff has absolutely no use or interest. Third,

        7    Plaintiff declares that she has never heard of Defendant YAAKOV D. MARDER,
        8
             visited any location operated by said Defendant prior to the harassing and
        9
             annoying calls, nor provided her cellular telephone number to said Defendant or
       10

       11    consented to receive calls from Defendant. Plaintiff also has had no prior business

       12    relationship with Defendant. Plaintiff had no reason to be in contact with
       13
             Defendant YAAKOV D. MARDER nor has she ever purchased any kind of
       14
             product or service that they are selling. Plaintiffs allegations are sufficient to
       IS

       16    establish that Defendant used ATDS in sending their prerecorded solicitation
       17
              messages illegally and in direct violation of the TCPA.
       18
              70.   In Plaintiffs case, the allegations establish that she did not give prior express
       19

       20
              consent. She declared that she was "the regular user and subscriber to the cellular

       21     telephone number at issue." She also declared that she has "never heard of
       22
              [Defendant], visited any location operated by [Defendant], provided [his] cellular
       23
              telephone number to [Defendant] or consented to receive text messages from
       24

       25     [Defendant]." As in Marderrkchyan, these allegations are sufficient to support


                                     PLAINTIFF STARK'S INITIAL COMPLAINT- 19
                                                                                                        21-CV
                        Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.20 Page 20 of 42



-"-   ~ ..~... ·        - Plaintiff's claimsthathe·clicl not give prior express consent authorizing Defendant '     ·-
                   1

                   2     to send the prerecorded messages, nor to use an ATDS.
                   3
                                                     FIRST CAUSE OF ACTION
                   4
                                  Negligent Violations of the Telephone Consumer Protection Act
                   5
                                                           47 U.S.C. §227(b).
                   6

                          71.    Plaintiff repeats and incorporates by reference into this cause of action the
                   7

                   s      allegations set forth above at Paragraphs 1-70.
                   9
                          72.    The foregoing acts and omissions of Defendants constitute numerous and
               10
                          multiple negligent violations of the TCPA, including but not limited to each and
               II

               12
                          every one of the above cited provisions of 47 U.S.C. § 227(b ), and in particular 4 7

               13         U.S.C. § 227 (b)(l)(A).
               14
                          73.    As a result of Defendant's negligent violations of 47 U.S.C. § 227(b),
               15
                          Plaintiff is entitled to an award of$500.00 in statutory damages, for each and every
               16

                   17     violation, pursuant to 47 U.S.C. § 227 (b)(3)(B).

                   18     74.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
                   19
                          in the future.
               20
                                                    SECOND CAUSE OF ACTION
               21

               22         Knowing and/or Willful Violations of the Telephone Consumer Protection Act

                   23                                       47 U.S.C. §227(b)

                   24     7 5.   Plaintiff repeats and incorporates by reference into this cause of action the
                   25
                          allegations set forth above at Paragraphs 1-70.

                                                  PLAINTIFF STARK'S INITIAL COMPLAINT-20
                                                                                                                    21-CV
             Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.21 Page 21 of 42
                                                                                                                ....... ·1
                                                                                                                       -,
                                                                                                                       -·-----r


... -- -~ · 76.     c•   +he foreg0ingacts·andomissions·ofDefendants constitutenumerousand
         I

        2     multiple knowing and/or willful violations of the TCPA, including but not limited
        3
              to each and every one of the above cited provisions of 47 U.S.C. § 227(b), and in
        4
              particular 47 U.S.C. § 227 (b )(l)(A).
        5

        6
              77.        As a result of Defendant's knowing and/or willful violations of 47 U.S.C.

        7     §227(b), Plaintiff is entitled to an award of$1,500.00 in statutory damages, for
         8
              each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §
        9
              227(b) )(3)(C).
        10

        II    78.        Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc

        12    in the future.
        13
                                             THIRD CAUSE OF ACTION
        14
                          Negligent Violations of the Telephone Consumer Protection Act
        15
              79.        Plaintiff repeats and incorporates by reference into this cause of action the
        16

        11    allegations set forth above at Paragraphs 1-70.
        18
              80.        The foregoing acts and omissions of Defendants constitute numerous and
        19
              multiple negligent violations of the TCPA, including but not limited to each and
        20

        21
              every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular 47

        22    U.S.C. § 227 (c)(S).
        23
              81.        As a result of Defendant's negligent violations of 47 U.S.C. § 227(c),
        24
              Plaintiff is entitled an award of $500.00 in statutory damages, for each and every
        25


                                          PLAINTIFF STARK'S INITIAL COMPLAINT-21
                                                                                                            21-CV
              Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.22 Page 22 of 42
_ _ __ _ _ , 1 - - - - - - - - - - - - - - - - - - - -
_ _ _ _ _ J L __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ j _ _
                                                                                                                 _, - -rI


                                                                                                                 _ _ l_
                                                                                                                         I




               violation,pursuantto47 U.8;8. § 227(c)(5J(B}-                                                         -

          I

         2     82.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
         3
               in the future.
         4
                                         FOURTH CAUSE OF ACTION
         5
               Knowing and/or Willful Violations of the Telephone Consumer Protection Act
         6

         7                                     47 U.S.C. §227 et seq.

         8     83.    Plaintiff repeats and incorporates by reference into this cause of action the
         9
               allegations set forth above at Paragraphs 1-70.
         IO
               84.    The foregoing acts and omissions of Defendants constitute numerous and
         11

         12
               multiple knowing and/or willful violations of the TCPA, including but not limited

         13    to each and every one of the above cited provisions of 47 U.S.C. § 227(c), in
         14
               particular 47 U.S.C. § 227 (c)(5).
         15
               85.    As a result of Defendant's knowing and/or willful violations of 47 U.S.C. §
         16

         17    227(c), Plaintiff is entitled to an award of$1,500.00 in statutory damages, for each

         18    and every violation, pursuant to 47 U.S.C. §227(c)(5).
         19
               86.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
         20
               in the future.
         21

         22                               FIFTH CAUSE OF ACTION

         23                             California Invasion of Privacy Act
         24
                                             PC §632.7 and PC §6372
         25
               87.    Plaintiff repeats and incorporates by reference into this cause of action the

                                       PLAINTIFF STARK'S INITIAL COMPLAINT-22
                                                                                                         21-CV
                            Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.23 Page 23 of 42
                                                                                           .. ··-   . , ..   ----   ·-   -   .
                                                                                                                                 - - - - - - - - + - - --        '
                                                                                                                                                             -- -,



--   -----   -   --------
                             allegations-set forth above-at Paragraphs 1-700-
                        1

                        2    88.       The foregoing acts and omission of Defendants constitute numerous and
                        3
                             multiple knowing and/or willful violations of CPA, including but not limited to
                        4
                             each and every one of the above cited provisions of California Penal Code §632,
                        5

                        6
                             §632.7 and §637.2

                        7    89.       As a result of Defendant's knowing and willful violation ofCIPA sections
                        8
                             PC §632 et seq, including PC §632.7, Defendants owe Plaintiff$5,000 per call.
                        9
                             90.       Plaintiff is also entitled to injunctive relief as expressly provided for within
                       10

                       11    CIPA to prohibit Defendants from illegally recording calls to Plaintiff ever again.

                       12                                     PRAYER FOR RELIEF
                       13
                              WHEREFORE, Plaintiff requests judgment against Defendants, and each of them,
                       14
                                                        joint and severally, for the following:
                       15
                                                            FIRST CAUSE OF ACTION
                       16
                                        Negligent Violations of the Telephone Consumer Protection Act
                       17
                                                                  47 U.S.C. §227(b)
                       18

                       19          •   As a result of Defendant's negligent violations of 47 U.S.C.

                       20              §227(b)(1 ), Plaintiff is entitled to and request $500 in statutory damages, for

                       21
                                       each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B).

                       22
                                   •   Any and all other relief that the Court deems just and proper.

                       23                                 SECOND CAUSE OF ACTION

                       24    Knowing and/or Willful Violations of the Telephone Consumer Protection Act
                       25
                                                                   47 U.S.C. §227(b)

                                                        PLAINTIFF STARK'S INITIAL COMPLAINT-23
                                                                                                                                                     21-CV
                                                                                                                                                                 I
                                                                                                                                                      -----------,-
                                 Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.24 Page 24 of 42
.. , ,   .. ,   -·--   ·--·---             -    .            ---·-   -                  .   -      --·   --··        --    ----   -·   -     -   .,    ,_
                                                                                                                                                            __ jr
                ---                                                           --··          ·--   ---- ------             -·------
--                                                                                                              -·                                          --




------ - - - - - - - - -

                            1
                                 -·
                                      •--~As a·resultof-Defendant's~willful and/or knowing violations of47·U.S;C.                           ..
                                                                                                                                                                -~
                                                                                                                                                                 '


                                               §227(b)(1 ), Plaintiff is entitled to and request treble damages, as provided by
                           2
                                               statute, up to$1,500, for each and every violation, pursuant to 47 U.S.C.
                           3
                                               §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
                           4

                           5
                                      •        Any and all other relief that the Court deems just and proper.                                                    '

                                                                                                                                                                 i
                                                                                                                                                                 i


                           6
                                                                           THIRD CAUSE OF ACTION                                                                 '




                           7          Negligent Violations of the Telephone Consumer Protection Act 47 U.S.C.
                                                                       §227(c)
                            8
                                      •        As a result of Defendant's negligent violations of 47 U.S.C .
                            9
                                               §227(c)(5), Plaintiff is entitled to and request $500 in statutory damages, for
                          10
                                               each and every violation, pursuant to 47 U.S.C. 227(c)(5).
                                                                                                                                                                     '

                          11                                                                                                                                         !


                                      •        Any and all other relief that the Court deems just and proper.                                                        !



                          12
                                                                          FOURTH CAUSE OF ACTION
                          13
                                  Knowing and/or Willful Violations of the Telephone Consumer Protection Act
                          14
                                                                                  47 U.S.C. §227(c)
                          15
                                      •        As a result of Defendant's willful and/or knowing violations of 47 U.S.C .
                          16
                                               §227(c)(5), Plaintiff is entitled to and request treble damages, as provided by
                          17                   statute, up to $1,500, for each and every violation, pursuant to 47 U.S.C.
                           18                  §227(c)(5).
                           19
                                       •       Any and all other relief that the Court deems just and proper.
                          20

                          21                                                   FIFTH CAUSE OF ACTION
                          22                                        California Invasion of Privacy Act
                                                                         PC §632.7 and PC §637.2
                          23
                                       •       $5,000 per call for each such call that was recorded without consent or
                           24
                                               disclose of such recording at the beginning of the call.
                           25
                                       •       Defendant's willful, knowing and intentional recording of Plaintiff on

                                                                         PLAINTIFF STARK'S INITIAL COMPLAINT- 24
                                                                                                                                           21-CV
          Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.25 Page 25 of 42
                                                                                                              '
---------
----"-'-
              --- -----------------      ----
             ------------ ---- - - - - - - -                          ----      ------
                                                                                                              !
                                                                                                              r

                  ~-Plaintiff's cellular phone using"the wires of the United States-devoid-of ---
                   consent and disclosure.
     2
              • For Defendant's violation of California Penal Code §632, et seq.
      3
              •    Any and all other relief that the Court deems just and propf.l_ ~

                                                                             6&JJ~
      4


      5
           Respectfully submitted this 14th day of January, 2021.

      6                                                                   /S/ Collette Stark
                                                                          Collette Stark, Plaintiff
      7

      8


      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25


                                     PLAINTIFF STARK'S INITIAL COMPLAINT- 25
                                                                                                      21-CV
Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.26 Page 26 of 42
                                               - - - - - - - - - -




                           Exhibit A
                        Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.27 Page 27 of 42
                                                                                                                                                                                                                   Loan
                               ~~~nee=================================~pplicat1on'----
-1        -1·:~~:~: fa:~~:sn!tf:~~~~~v::~; :~e~:~neyboa~~~nf:~: :~:e;~e;:i:~~::~: ~:~: : :;-;~~:~~a:~~~:: r
              Information (2).
                                                                                                                                                                                                                                                    -r


 D            If this is an application for joint credit with another person, complete Owner Information (1) and (2).
                                                                                                                                                                                                           Intended Use of Funds:




        Company Information
        Legal Company Name:                                                                                                                                                                                             Do you have an oustanding
                                                                                                                                                                                  Legal Entity:                           merchant cash advance?

        State of Incorporation:
                                                                                                                                                                                 0   Corporation           OLLC
                                                                                                                                                                                                                       DYES-its$

        Federal Tax ID:

        Physical Address (no PO Boxes)
                                                                                                                                                                                 0   General Partnership
                                                                                                                                                                                 ®Other

                                                                                                                                                                                 Company Type/ Industry:
                                                                                                                                                                                                           0 LLP
                                                                                                                                                                                                                       •    No



        City:                                                                State:                                         Zip Code:                                            # of Employees

        Company Phone:

        Business Inception Date:

        Does your business have a
        separate business bank account?                                                                  E)YES                            •            NO
                                                                                                                                                                                 Have you filed 2019 Tax
                                                                                                                                                                                 Return?                             •     YES        E) NO




     B1 ,i,m!ng II. fa.tlog ot ,~willfijl "' iem .irrl1:•'5on, P'" «rtl()' !hot eJ) '"" 010 ou\huri>,J lo "!'J>lY ''" ~,h;ll o! ,i.,, «m]"nf wh,,., !oll k,;al "'°'"
     •Fr<-"',,\,.,,, l'n<icclhcC.,mv,urrb,fo,-,,,M!uo po!tlon of tl,c l.oo.n .\J•pll"U"" for, bu1il1«,Jc.u,.(rn,n Yb! l',nturc, U.C,.t,l Oij .n;ut,,.,n,l.ioo1·•"
     ptocld, wllb~, .i., l<,on <>rvll<>li•I' .,,,/ o!.a<:,· '"Pl'•'~ Jo><un><u« ;; ""' ,nd <•n•J>\d< ,nd !lfit )"W wil\ 1.olify "' <>I ,n,.1,dol   ,h.rng" lo ""dt           Signature (1 ):
     ;,.forJn,tio,c Yo,J ""dm,.,,,J &o_~tt< 1/,ot XM Vrn\omUC .,,,Jo,,rp;.,u,mo..«omhu,i,.J Eo<o1n,-, l«I                    !'""" ro ru.!I.< ltqlJl«,u, "'olt>ollo~;·o,ir



                                                                                                                                                                             I
     I.,.,, App.licotloo (l,..,J,,.Ho~ "'l""""<l' ~"•in,,;   ll,   p<r>o,..J <!«Ut hu><a\\ 1tp,11, 110,n c.,dit n;,,>Jtln~ •t•ncie, .,,d olber ,o,,rml '"for""} ui,date,
     «ru:wol, m,o,l,n u{««!ILho«an """'' an,l •d<li;,,;,. \:'G"            "od"'"""' ,.,,!~c<• Iha\ Wt lll'}"l''""lde ,,..di! OColh"   i,,(a<m>tlao (,om lhe!.o,n
     Aprl,,~•ior, ood on ~-- •~<hlo~ lod~1d,ial\•i Ii! O,c<ampon; ;,·ith Jnl ro,tm "1'° f~"'I '"' th< lnfor,n"ion onr l.,w/<tl purpo ... itu,lildin~ fa, ti" ~urp0<0
     of Oif<tin,: ,"<di! on,J/or olh,c p!'>d'l,--t> & "'"'"'' la lhe "l'-""'il ,nJ;ndlb!l,l =Mn, ,he <Ol>l!'""Y·
                                                                                                                                                                             Signature (2):
                   Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.28 Page 28 of 42
                                                                                                                                                                          ===i
- - _ -__-IJOOGIOGY~gr+la<walope-l[J: B71'42QGQ_ [J~4!'[J-BAB1--241'G±Esl/\AG§'6ae§IIA4.4,[J~========-=--=-=-=-=-=-=--=-=--=---=--=---=--=-=--=-=--=-=-=====-=---=--=--=-=-




                         Hi,

                         To whom this may concern,

                         I hereby authorize Mr. Jake Marder with YM Ventures LLC to be the authorized representative
                         on my account and to act as my preparer to discuss my EIDL loan application with the SBA and
                         to assist on my behalf to get the loan application approved.
                         I authorize the SBA to relay and release any and all information pertaining to my EIDL Loan
                         application with Mr. Marder.

                          My contact information is below, if this request needs to be confirmed.

                          Thank you,




                                      Anthoney stark
                          Name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



                          Business Name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



                          EIDLApplication # _ _ _ _ _ _ _ _ _ _ _ _ _ __



                          Phone Number _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                       videosolutions@me.com
                          Email Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                          Signed _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



                          Date _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
DocuS1gn Case
         Envelope3:21-cv-00090-AJB-RBB             Document
                 lb: B7F420C9-DC75-44ED-BAB7-21 FQAC63A4D6          1 Filed 01/15/21 PageID.29 Page 29 of 42
                                                                                                                                                !
                                                                                                                                                -f
                                                           AGREEMENT
                                             -~ -~The undersigned agree asfollow,c--
                      1.   Retention. Client hereby retains YM Ventures to assist Client in applying for a loan and to act as their preparer.


                       2. Preparation fee - Client shall pay YM Ventures 5% (five percent) of the net proceeds of the loan, due after the
            funds have been deposited in the clients account. This fee will be deducted via ACH from Clients bank account of record
            after the funds have been deposited in the clients account.

                       3. Out of Pocket Costs. The Client acknowledges andagreesthat YM Ventures LLC shall have no obligation
            to incur any expenses on behalf of the Client.
                      4. Authority. The person signing this agreement on behalf of Client certifies that he has the authority as a
            principal, or as an authorized agent of the Client, to sign this Agreement and that this Agreement constitutes
            the legally binding obligation of the Client. YM Ventures LLC shall also have the authority to communicate with
            aoy lender on behalfofthe client, including phone calls and emails and any other communication. YM Ventures LLC shall
            also have the authority to prepare and fill out an application with the lender or SBA and apply for credit on behalf of the
            client and also receive phone and email communication from the lender about clients application.
                       5. Acknowledgment. Client acknowledges that it is responsible for ensuring that all infmmation provided
            to any prospective lender is true and correct. Client acknowledges that YM Ventures LLC makes no representations or
            warranties whether Client will be eligible for any loan or to have anyportionof such loan, if approved, forgiven. YM
            Ventures LLC assumes no responsibility for repayment of the loan or accuracy of the information provided by the client.

                       6. Miscellaneous. This Agreement constitutes the entire agreement between the parties here to, and supersedes
            any prior oral or written agreements or understanding. Any modification or amendment to this Agreement must be in writing
            and signed by both parties. Any fees charged by YM Ventures LLC may be subject to change based on current lender
            guidelines or if the scope of preparation work exceeds a reasonable amount of time and effort. Client does not need to use the
            services ofYM Ventures LLC to apply for this loan and is retaining their services at will.

           YM Ventures LLC
                                                                        Print Name of Client ("Client")

            By: _ _ _ _ _ _ _ _~                                        Anthoney stark
           Name:
                                                                        Print Name and Title orPerson Signing on behalf of
            Title:                                                      Client



                                                                        Signature



                                                                        Date




                     2019 Tax Return         Voided check                 recent bank statements
         Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.30 Page 30 of 42
Doc11Sigo..Emtelope ID· BZF42QC9-DC75--44FD=8.AB7 21 F0AC63




                               YM Ventures LLC
                               Authorized Business Name                                           Authorized Business Phone Number


                               Authorized Business Address                                        City                                   ST         Zip


    Account Holder Information:


                                                                                      • - •=·                                               . - . .-
    Account Holder's Bank Information:


                                                                                                  Branch City                             ST        Zip

                                How to find your Routing and Account Numbers on a cl1eck:                  ~ Business Checking
                                1:       U~l,51?;78"1
                                          0a11kHautlnQ ·Cmf8
                                                               1:   l.i!:'.1,58.?B"IOL~ll   rn•            C Personal Checking
                                                                                                           D Savings

                                ;   .     -.                                                      Bank Account Number


    Transaction lnfom1ation:

                                Consulting Fee
                                Goods Purchased/Services Rendered




                                        5% of Funded Amount
                                    $




                                In exchange for products and/or services listed above the undersigned hereby authorizes:
                                YM Ventures LLC
                                to electronically draft via the Automated Clearing House system the amounts indicated above from the account identified
                                above. This authority will continue until withdrawn in writing by the undersigned account holder. The Undersigned hereby
                                certifies that they are duly authorized to execute thls form on behalf of the above listed account holder. I acknowledge that I
                                am subject to a $25 reject fee if items are returned for insufficient funds.




                                                                                     Anthoney stark
                                        Signature of Account Holder                  Name!Title of Account Holder                                  Date




       V-IW'-N.Hrstach.corn                                                                                                                    Better payments.
             Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.31 Page 31 of 42
----------                                                                                                             J
                                                                                                                       '


    Envelope Id: B7F420C9DC7544EDBAB721 F0AC63A4D6                                      Status: Delivered
     Subject: Please Docusign - SBA Application & Agreement
     Source Envelope:
     Document Pages: 4                                 Signatures: o                    Envelope Originator:
     Certificate Pages: 1                              Initials: 0                      YM Ventures
     AutoNav: Enabled                                                                   21 West End Ave
     Envelopeld Stamping: Enabled                                                       #1710
     Time Zone: (UTC-08:0D) Pacific Time (US & Canada)                                  New York, NY 10023
                                                                                        admin@ymventures.net
                                                                                        IP Address: 18.233.93.108



     Status: Original                                  Holder: YM Ventures              Location: DocuSign
             1/13/2021 2:28:45 PM                                admin@ymventures.net



     Anthoney Stark                                                                     Sent: 1/13/2021 2:28:47 PM
     videosolutions@me.com                                                              Viewed: 1/13/2021 2:29:51 PM
     Security Level: Email, Account Authentication
     (None)
     Electronic Record and Signature Disclosure:
        Not Offered via DocuSign




     Envelope Sent                                       Hashed/Encrypted                1/13/2021 2:28:47 PM
     Certified Delivered                                 Security Checked                1/13/2021 2:29:51 PM
Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.32 Page 32 of 42
                                         ---     --------




                                                                               -f




                           Exhibit B
       Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.33 Page 33 of 42
-------------··----'"                                   - - - - ----------------

                                                                                                          usiness tog1-n-·




                                                       Better Business Bureau®
                         Home > New York> New York> Factoring Service > YM Ventures L~
                                                                                              '""'e   Share


     (( Business Profile

     Business Profile                                                              Q   21 W End Ave Apt 1710

                    YM Ventures LLC                                                    New York, NY 10023-
                                                                                       7971

                                                                                   0   httg://www.)(mventure
                                                                                       s.net

                                                                                   J   (305) 522-5849




         Contact Information

         9   21 W End Ave Apt 1710
             New York, NY 10023-7971

         0   httg://www.)(mventures.net

         J   (305) 522-5849



                                      Want a quote from this business?




     l'·1s •rvebs1:e uses coo0'.1ei, to un1iyze traf11c, ;issist with navig,~tion, ,md improve your experience. You
     ctm lf:nrn mort::: about our cook.les in our Pf'!vacy Policy,
     Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.34 Page 34 of 42
- - - - - - - - - - - - - - - -                 ---   ---   -----   - -   - - - -   1
                                                                                    -1




                                Exhibit C
           Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.35 Page 35 of 42
      2020 Fl:0RIDA llMITED l:IABll:ITY C0MPANY ANNUAi: REPORT            ltED
_ _ _J ,ocUMEN+#-L-14000~-7'4893 ---                            ---Mar-19,-2020"-----                                                                                                                    -----:
      Entity Name: YM VENTURES LLC                                                                                                                          Secretary of State
                                                                                                                                                              _958408675ZCC
      -Current Principal- Place of Business:
      600 NE 36TH ST
       1717
      MIAMI, FL 33137


      Current Mailing Address:
      600 NE 36TH ST
       1717
      MIAMI, FL 33137 US

       FEI Number: XX-XXXXXXX                                                                                                      Certificate of Status Desired: No
       Name and Address of Current Registered Agent:
      MARDER, YAAKOV D
      600 NE 36TH ST
       1717
      MIAMI, FL 33137 US

       The above named entity submits this statement for the purpose of changing its registered office or registered agent, or both, in the State of Florida.

       SIGNATURE: YAAKOV D MARDER                                                                                                                                                  03/19/2020
                                Electronic Signature of Registered Agent                                                                                                                 Date

       Authorized Person(s) Detail :
       Title                 MGR
       Name                  MARDER, YAAKOV D
       Address               600 NE 36TH ST
                              1717
       City-State-Zip:       MIAMI FL 33137




       I hereby certify that !he information indicated on this report or supplemental report is true and accurate and that my electronic signature shall have th1:1 same legal effect as if made under
       oath; that I am a managing member or manager of the limited liability company or the receiver ortrustae empowered lo execute this report as raquirad by Chapter 605, Florida Statutes; and
       that my name appears above, or on an attachment with all other like empowered.

       SIGNATURE: YAAKOV MARDER                                                                                                MGR                                                 03/19/2020
                               Electronic Signature of Signing Authorized Person(s) Detail                                                                                               Date
   Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.36 Page 36 of 42
                                                                                                                                            J
                                                                                                                                          -----+


                                                           COVER LETTER
TQ: • · Registration Section
        Division of Corporations

                  A.1arder- 1,-l~ite E.l'lterpr,-.Ses
SUBJECT: _..:.I_:_"!_ _ _ _ _ _ _ _ _ _ _ _ __._.___ _ _ _ _ _ _ __                              LL c
                                           Name of Limited Liability Company



The enclosed Articles of Ameodment and fee(s) are submitted for filing.

Please return all co\pondence concerning this matter to the following:


                                     fa.a/e,()V             .,AAarder
                                                                 Name of Person



                                                                  Finn/Company



                                                                     Address



                                                             City/Statoand Zip Code
                                co.rpe i c&1.re mrtA.nii (g) ,91Y14.il. com
                                          E-mail address: (to be used for Iuture annual report nold1cabon)

For further information concerning this matter~ please call:

_...:..Y_et_4_((;_o_l/_/\-i
                      __    a.r_d_e_,._ _ _ _ at< 3 0?                                 5 ;2;) · 5 g l/ q
                  Name of Person                                             An:a Code & Daytime Telephone Number




Enclosed is a check for the following amount:
\ZJ $25.00 Filing Fee       QS30.00 Filing Fee &              0555.00 Filing Fee &                     0560,00 Filing Fee,
                                   Certificate of Status            Certified Copy                        Certificate of Status &
                                                                    (additional copy is enclosed)         Certified Copy
                                                                                                          (additionel copy is enclosed)




                  MAILING ADDRESS:                                             STREET/COURIER ADDRESS:
                  Regisrition Section                                          Registration Section
                  Division of Corporations                                     Division of Corporations
                  P.O. Box 6327                                                Clifton Building
                  Tallahassee, FL 32314                                        2661 Executive Center Circle
                                                                               Tallahassee, FL 32301
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _l
         Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.37 Page 37 of 42

                                                                                                                       I



                        Electronic Articles of Organization                                 L14000174893
                                                                                            FILED 8:00 AM
                                     For                                                    November 12, 2014
                        Florida Limited Liability Company                                   Sec. Of State
                                                                                            tburch
                                         Article I
        The name of the Limited Liability Company is:
            YM VENTURES LLC



                                         Article II
        The street address of the principal office of the Limited Liability Company is:
            1790 S TREASURE DR
            4B
            NORTH BAY VILLAGE, FL. US 33141

        The mailing address of the Limited Liability Company is:
            1790 S TREASURE DR
            4B
            NORTH BAY VILLAGE, FL. US 33141

                                          Article III
        The name and Florida street address of the registered agent is:
            Y AAKOV D MARDER
            1790 S TREASURE DR
            4B
            NORTH BAY VILLAGE, FL. 33141

        Having been named as registered agent and to accept service of process for the above stated limited
        liability company at the place designated in this certificate, I hereby accept the appointment as registered
        agent and agree to act in this capacity. I further agree to comply with the provisions of all statutes
        relating to the proper and complete performance of my duties, and I am familiar with and accept the
        obligations of my position as registered agent.
        Registered Agent Signature: Y AAKOV D MARDER
Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.38 Page 38 of 42
- -   - - -       -   ---   ---   -




                                                                               -~




                             Exhibit D
        Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.39 Page 39 of 42
                              ---------
- - - - - - - - - - - - - - - - - - - - - - - - - - - - -----------

                                          VI Ventur es LLC
                                                                                      ----
                                                                                             ··i
                                                                                               J
                101 Crawfords Corner Road, Holmdel, New Jersey 07733, United States


                                             3055225849
                                        lnfo@ymventures.net



                                                  OU


                                 Open today 09:00 am - 05:00 pm v




                            Copyright© 2020 YM Ventures - All Rights Reserved.




                                             SBA Programs
                        Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.40 Page 40 of 42

:======::Jlffl_J_l!]III_---~=::--.,-,-,,-,::::::_-_
                            "°'      J   <L,        -_:: : : : : : : : : : : : : ----
                                                                                 f.-------!.?
                                                                                         •
                                                                                              ------=!i--'1A---.!,.C''Jz0~~--im~:-
                                                                                                    -~ - -""F'- - ~....,.....c - - - - - , -__--lie~for·1r,l'.lu
                                                                                                                                       0   0   0 0   P-,-:;,m-i-,,,;,c"cFr~e=,'=--==--=:::-:::_________________________-_-=~',



                                                                                                                                                                      -Promoted -




                                                                                                                                                                      •
                                                                                                                                                                                New Start Scholarship
                                                                                                                                                                                Millions in s(holarships. fa1m yor
                                                                                                                                                                                leach mg degree online. Apply free!



                               When did you start working at Tax?

                               cl   _M_o_o_t_h_ _ _    ~I !      Year                                                          -
                                                                                                                        Congratulate Christy
                                                                                                                     Christy was recently promoted
                                                                                                                                                                                Hope is alive and well.
                                                                                                                                                                                We're awarding 1.1µ to $1 million in r
                                                                                                                                                                                scholarships this month! Learn more


                                                                                                                                                                                Economic Nexus
                                                                                                                                                                       T~-~-t~~ We work with nrnny supplement
                                                                                                                                                                                 companies for state registrations.




                        People       v           YM Ventures                    ( Connections ...,. )    ( Locations ..,. )         All Filters       Clea,   0
                                                            Hope is alive and well. - We're awarding up to $1 million in new scholarships this month! Learn more Ad ...


                         12 results
                                         Abe Klugmann • 2nd                                                                                             ,,-~,
                                                                                                                                                        ( Follow)
                                         Co-Founder at Apple Funding Group
                                         Great1cr f'Jew York City Art'a

                                         ~ Provides servkes - Financial Advisory, Financial Analysis, Wealth Management, Cornrnerc1a1 Lending



                                         Unkedln Member
                                         Owner, YM Ventures, Inc.
                                         San Frnm:i~w Bay Arf'a



                                         Ezra Abadi • 2nd
                                         Finance Specialist at YM Ventures                                                                             ( Connect )
                                         Gre;1tf?1· Nt•W Yr,,rk City Are,>;;



                                         Aryeh       Karp •     3rd
                                                                                                                                                       ( Connect )
                                         Unikd States



                                         Jake Marder• 3rd [lil
                                         Owner at YM Ventures LLC                                                                                    ( & Message)
                                         Grt-~ter New York Cily f,re11


                                         V,l:   Provides services" Financial Advisory, Busiriess Consulting, Loans



                                         Ezra Waknin • 2nd
                                         Funding Specialist at YM Ventures                                                                             ( Connect)
                                         Lakewvod,      ,~.,,w Jt-rS<'Y, Un;t.,,d Stat%

                                         Alex      Tetro • 3rd
                                          Data Analyst                                                                                                 ( Connect)
                                         Greater New Yorlr City Are3



                                          jacob mande! • 3id
                                          CASH ADVANCE at YM Ventures                                                                                  ( Connect)
                                          Greater New Y0rl: City Arec



                                          Aryeh Birnhack • 3rd
                                          Director of Sales Operations.                                                                                ( Connect)
                                          r~ew York (;<y Metropolitan Area




                          -               Yehoshua Waknin • 3rd
                                          Financial Analyst
                                          Greater New York City Area




                          Are these search results helpful?
                                                                                                                                                     ( t9i Message)



                                                                                                                                                                          Messaging
Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.41 Page 41 of 42
                                                                                        !
                                                                           •
                                                                               -+
                                                                                        -~




                      VM Ventures
                      @ymventuresfunding · Local Business



          •
Home    Reviews          More   •                       Like   Message




            About                                                See All




                     •    101 Crawfords Corner Road,
                          Holmdel, NJ 07733 New York,
                          NY



                II

            •        Working Capital Solutions

            •        22 people like this

            •        23 people follow this
                                                                                    0

            •        http://ymventures.net/
Case 3:21-cv-00090-AJB-RBB Document 1 Filed 01/15/21 PageID.42 Page 42 of 42

                                                                               -------,




                   Court Name: USDC California Southern
                   Division: 3
                   Receipt Number: CAS126939
                   Cashier ID: asepulve
                   Transaction Date: 01/15/2021
                   Payer Name: COLLETTE STARK
                   CIVIL FILING FEE- NON-PRISONER
                    For: COLLETTE STARK
                    Case/Party: D-CAS-3-21-CV-000090-AJB
                    Amount :       $402 .00
                   CHECK
                    Check/Money Order Num: 5197
                    Amt Tendered: $402.00
                   Tota I Due:     1402 .00
                   Total Tendered: 402.00
                   Change Amt:      D.00

                    There wi 11 be a fee of $53.00
                    charged for any returned check.
